t c summary opinion united_states tax_court rocke richard labozetta petitioner v commissioner of internal revenue respondent docket no 21111-04s filed date rocke richard labozetta pro_se brian bilheimer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax the sole issue before this court is whether petitioner may deduct dollar_figure as alimony paid to his ex- wife in taxable_year background some of the facts have been stipulated and are so found at the time that the petition was filed petitioner resided in clifton new jersey petitioner married karen labozetta ms labozetta on date one child was born of the marriage the couple separated in and divorce proceedings were initiated in the superior court of new jersey chancery division family part bergen county the marriage was terminated by decree of divorce dated date included among the stipulated exhibits for this case is a copy of the final dual judgment of divorce along with a copy of its underlying property settlement agreement agreement relevant provisions of the agreement provide that the parties expressly bargained for a waiver of alimony from one another that petitioner owed ms labozetta dollar_figure and that ms labozetta would pay petitioner dollar_figure in a buyout arrangement for the couple’s marital home as part of the agreement the parties detailed how ms labozetta would buy out petitioner’s share of equity in the marital home a sum approximating dollar_figure since ms labozetta’s annual household_income precluded her from qualifying for a mortgage for the remaining postbuyout balance on the home the parties further agreed that the amount of buyout equity owed to petitioner would be reduced by percent of ms labozetta’s share in petitioner’s pension or dollar_figure the agreement also provided that petitioner would owe ms labozetta dollar_figure with the parties waiving an actual payment of that amount to further reduce the amount of equity owed to petitioner petitioner contends that the dollar_figure was actually paid as alimony to ms labozetta and accordingly should be deductible on date ms labozetta drafted a check to petitioner for dollar_figure petitioner cashed the check on date at fleet bank in ridgefield park new jersey on date petitioner timely filed a form_1040 u s individual_income_tax_return for on which he claimed a deduction of dollar_figure for alimony paid to ms labozetta respondent issued a notice_of_deficiency disallowing petitioner’s deduction the dollar_figure is computed as follows petitioner’s equity in the marital home ex-wife’s share of petitioner’s pension petitioner’s waiver of buyout equity balance to petitioner by check dollar_figure big_number big_number big_number discussion the parties dispute whether petitioner can claim a deduction of dollar_figure for alimony paid to ms labozetta at trial petitioner maintained that the dollar_figure at issue qualified as alimony on the basis of these factors the presence of contradictory language in an earlier draft of the agreement calling for alimony to be paid to ms labozetta petitioner’s belief that the dollar_figure payment on date the date of the agreement was in fact alimony and that the word alimony was stricken from the copy of the agreement immediately before its signing on the basis of an understanding between petitioner and ms labozetta that the dollar_figure at issue would stand in the place of their previous agreement regarding alimony a settlement agreement although petitioner conceded at trial that the agreement was a final document he nonetheless maintains that this court should reject the contract as written and in the alternative consider evidence regarding prior events including petitioner’s belief that at the time the agreement was signed the dollar_figure at issue was in fact alimony petitioner disputes the contractual terms of the new jersey final dual judgment of divorce and the agreement and accordingly we must first examine the terms and tenor of that contract among the relevant provisions of the agreement paragraph mutual release states the provisions of this agreement release and discharge each party from all causes of action claims rights or demands whatsoever in law or equity which either of the parties ever had or now has against the other moreover paragraph alimony reads in exchange for the mutual promises contained within each party forever waives alimony from the other lastly and perhaps most significant to this discussion paragraph a b equitable distribution states for the mutual promises contained herein including those involving equitable distribution and any other claims the parties may have against the other the parties acknowledge that husband would owe wife the sum of dollar_figure which wife expressly waives herein thus further buying down an additional dollar_figure of the dollar_figure owed to husband notably the phrase any other claims the parties may have against the other was inserted after and in the preceding quotation on the date that the agreement was signed and was initialed by both parties it is clear that the agreement controls and not as petitioner asserts previous drafts of that document or the intent of the parties at the time the agreement was signed according to the parol evidence rule_of contract law parol oral evidence cannot be introduced to create vary or contradict a term of a contract not otherwise present in the written_agreement odatalla v odatalla a 2d n j super ct ch div emphasis added the parol evidence rule will exclude testimony only when it is ‘offered for the purpose of varying or contradicting the terms of an integrated contract’ id quoting atl n airlines inc v schwimmer a 2d n j the terms of the agreement are clear in the agreement the parties expressly waived alimony as well as any legal claims that the parties might have or ever had against each other the agreement does not indicate that petitioner would waive dollar_figure of equity owed under the marital home buyout in lieu of an alimony obligation although the parol evidence rule will allow extrinsic evidence to interpret the meaning of the written words of a contract if petitioner’s reasoning were followed application of the rule would require that we interpret the clause any and all claims par a b to mean alimony an obligation that has already been expressly waived elsewhere in the agreement id this interpretation would cause an inconsistency unwarranted by the facts of this case while we find persuasive petitioner’s argument that he would not have waived the dollar_figure but for the benefit of an alimony deduction we also note his admission that he ultimately wished to do whatever he could to ensure that their child remained with her mother in the marital home taken together the inconsistent outcome that would result were we to interpret the terms of the agreement to include alimony and petitioner’s testimony about his wishes regarding the marital home adequately establish that the agreement cannot be interpreted to prove an alimony obligation in summary we find the agreement clear controlling and an exclusive statement of all of the terms of the parties’ settlement accordingly we will not consider any extrinsic negotiations notations or side agreements which may have existed between petitioner and ms labozetta b waiver of buyout equity we next turn to the agreement itself and specifically whether petitioner’s reduction in the amount of equity owed to him by ms labozetta might qualify as a deductible_alimony payment pursuant to sec_71 payments pursuant to a property settlement such as the agreement are generally not deductible for tax purposes from the income of the paying spouse 82_tc_128 and cases cited thereat under sec_215 a deduction is allowed for an amount equal to alimony or separate_maintenance payments paid during the taxable_year a limony or separate_maintenance payment means any alimony_or_separate_maintenance_payment that is included in the gross_income of the recipient under sec_71 sec_215 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse in order to qualify for an alimony deduction petitioner must first show that the dollar_figure at issue was a payment in cash sec_71 the temporary regulations promulgated under sec_71 specify that in order for a cash payment to qualify as alimony an actual payment by either cash check or money order must occur sec_1_71-1t q a-5 temporary income_tax regs fed reg date at trial petitioner testified that he did not remit the dollar_figure at issue in cash check or money order but rather waived that amount from the total dollar_figure of buyout equity owed for his share of the temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir marital home as no cash payment in accordance with sec_71 was made we find this waiver to be no more than a transfer incident to a divorce agreement and not alimony for which petitioner is entitled to a deduction accordingly as the agreement expressly waived alimony for both petitioner and ms labozetta and as there has been no payment in cash as provided under sec_1_71-1t q a-5 temporary income_tax regs supra we sustain respondent’s determined deficiency reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
